9 P.3d 83 (2000)
2000 OK 49
Steve RENNER, individually, and d/b/a S & S Electrical Contractors, et al., Appellees,
v.
NATIONAL AMERICAN INSURANCE COMPANY, et al., Appellants.
No. 94,461.
Supreme Court of Oklahoma.
June 19, 2000.

ORDER
¶ 1 On February 25, 2000, the district court granted a motion for summary adjudication of four out of the five plaintiffs' claims. One plaintiff's claims remained pending in the district court, as did the defendants' counterclaims against this plaintiff. Defendants National American Insurance Company and Wes Star Construction, Inc. (appellants) appealed. The appellants were directed to show cause why the appeal should not be dismissed. The Court then granted an extension of time within which to obtain certification of the order pursuant to Okla. Stat. tit. 12, § 994 (1991). The appellants were unable to obtain the certification.
¶ 2 Section 994 requires when an order adjudicates fewer than all the claims of all the parties, the district court must expressly determine "that there is not just reason for delay" and expressly direct "the filing of a final judgment" in order to invoke this Court's jurisdiction. The district court has not made the necessary finding or directed the filing of a final judgment. For these reasons, the February 25, 2000 order is not appealable.
¶ 3 The appeal is dismissed for lack of an appealable order and appellees' motion for an appeal-related attorney's fee and costs is denied. However, this Court's ancillary cognizance conferred by article 7, section 4 of the Oklahoma Constitution is invoked and the effectiveness of the February 25, 2000 adjudication is stayed until judgment complying with Okla. Stat. tit. 12, § 681 (1991), is entered or until the February 25, 2000 order is properly certified pursuant to Okla. Stat. tit. 12, § 994 (1991).
¶ 4 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 19TH DAY OF JUNE, 2000.
¶ 5 VOTE ON DISMISSAL OF APPEAL:
¶ 6 SUMMERS, C.J., HARGRAVE, V.C.J., HODGES, LAVENDER, OPALA, KAUGER, WATT, AND WINCHESTER, JJ., CONCUR.
¶ 7 BOUDREAU, J., CONCUR IN RESULT.
¶ 8 VOTE ON PUBLISHING ORDER:
*84 ¶ 9 SUMMERS, C.J., HARGRAVE, V.C.J., HODGES, LAVENDER, OPALA, WATT, AND WINCHESTER, JJ., CONCUR.
¶ 10 KAUGER AND BOUDREAU, JJ., DISSENT.